Exhibit 10.25

 

MONTPELIER RE HOLDINGS LTD.

 

LONG-TERM INCENTIVE PLAN

 

RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of
[DATE] between Montpelier Re Holdings Ltd. (the “Company”) and [EMPLOYEE’S FULL
NAME]  (the “Participant”).

 

The Company hereby grants to the Participant an incentive award (the “Award”) on
the terms and conditions as set forth in this Award Agreement and in the
Montpelier Long-Term Incentive Plan (the “Plan”), as the same may be amended
from time to time.

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.  Restricted Share Units; Vesting Period

 

Award:

 

[xxxxx] Restricted Share Units
(“RSUs”)

 

 

 

Vesting Period:

 

[DATE] through and ending on
[DATE]

 

SECTION 2.  Nature of Award.  RSUs represent the opportunity to receive shares
of Company common shares, $0.001666 par value per share (“Shares”), as are
earned in accordance with Section 3 of this Award Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining employed at the
applicable Vesting Date, as hereinafter defined, the RSUs shall vest over the
vesting period described in Section 1 above (the “Vesting Period”) in
[            ] equal tranches at midnight on [                        ]
respectively (each a “Vesting Date”).  Shares shall be issued by the Company to
the Participant in satisfaction of the Award as soon as reasonably practicable
following each Vesting Date, but in no event later than the last day of the
calendar quarter in which such awards vest.

 

SECTION 4.  Termination of Employment

 

If the Participant’s employment with the Company or one of its subsidiaries is
terminated at any time during the Vesting Period, all RSUs unvested at the date
of termination shall be forfeited.

 

(a)        For purposes of the Plan and the Award Agreement, a transfer of
employment from the Company to any subsidiary of the Company or vice versa, or
from one subsidiary to another, shall not be considered a termination of
employment.

 

SECTION 5. Change in Control. Notwithstanding the provisions of Section 4 above,
if within twenty-four (24) months following a Change in Control, the employment

 

1

--------------------------------------------------------------------------------


 

of the Participant with the Company or one of its subsidiaries is terminated
during the Vesting Period:

 

(a)        (i) by the Company or subsidiary without Cause, (ii) on account of
death or disability (as determined in accordance with Section 8 of the Plan), or
(iii) by the Participant on account of a Constructive Termination or retirement
at age sixty (60) or later, then upon such termination the RSUs shall be deemed
to have vested in full and Shares with respect to such vested RSUs shall be
issued to the Participant by the Company as soon as reasonably practicable after
such termination;

 

(b)        by the Participant other than on account of a Constructive
Termination or retirement at age sixty (60) or later, then all RSUs unvested at
the date of termination shall be forfeited; or

 

(c)        by the Company or subsidiary for Cause, then all RSUs whether vested
or unvested at the date of termination shall be forfeited.

 

SECTION 6.  Tax Withholding.  Pursuant to Section 17(c) of the Plan, the
Committee shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local or other taxes required by applicable law to be withheld
with respect to payment of the Award.  The Committee may condition the payment
hereunder upon the Participant’s satisfaction of such withholding obligations.

 

SECTION 7.  Rights As A Shareholder.  The Participant shall have no rights as
shareholder with respect to any Shares underlying the Award until and unless the
Participant’s name is entered in the Company’s Register of Members as the holder
of such shares and a Share certificate is issued to the Participant upon payment
with respect to the Award.

 

SECTION 8.  Dividend Equivalents.  To the extent dividends are paid on Shares
with respect to the Vesting Period, the Participant shall be entitled to receive
within ninety (90) days following the respective payment dates of such dividends
(subject to the Participant’s continued employment with the Company or one of
its subsidiaries at the relevant payment date), a cash payment equivalent to the
cash dividends paid on the number of Shares underlying the unvested RSUs awarded
pursuant to Section 2 above on such payment date.  Any payments made pursuant to
this Section 8 shall be in the form of ordinary compensation.

 

SECTION 9.  Transferability.  Pursuant to Section 14 of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any payment
to which he or she may be entitled in respect of Awards under the Plan in the
event of his or her death on a form to be provided by the Committee.  Except as
provided herein, the Participant may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate the RSUs, other than by his or her last Will
and Testament or by the laws of descent and distribution.

 

SECTION 10.  Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s acceptance
and ratification of, and consent to, any action taken under the Plan or the
Award by the Company, the Board or the Committee.  All decisions or
interpretations of the Company,

 

2

--------------------------------------------------------------------------------


 

the Board and the Committee upon any questions arising under the Plan and/or
this Award Agreement shall be binding, conclusive and final on all parties.  In
the event of any conflict between any provision of the Plan and this Award
Agreement, the terms and provisions of the Plan shall control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the last address on record with the company,
subject to the right of either party to designate at any time hereafter in
writing some other address.

 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.

 

SECTION 13.  Governing Law and Severability.  This Award Agreement will be
governed by and construed in accordance with the laws of Bermuda, without regard
to conflicts of law provisions.  In the event any provision of the Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Award Agreement, and the
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

SECTION 14.  No Rights to Continued Employment.  This Award Agreement is not a
contract of employment.  Nothing in the Plan or in this Award Agreement shall
interfere with or limit in any way the right of the Company or any subsidiary to
terminate the Participant’s employment at any time, for any reason or no reason,
or confer upon the Participant the right to continue in the employ of the
Company or a subsidiary.

 

SECTION 15.  Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

 

 

 

[NAME]

 

 

CEO

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

[EMPLOYEE’S FULL NAME]

 

 

 

4

--------------------------------------------------------------------------------